,.
 I
.‘                                                                                              _.
                                                                                                     f;38


f,
E
I
                OFFICE        OF THE    ATTORNEY

                                               AUSTIN
                                                         GENERAL       OF      TEXAS




     Bonarab1.o T. X. Trlmble
     First Aarletant  State Superintendent
     Austin,         Texan


     Dear Sir;




                                                                      plnien roquert of
                                                                   follalYingC quo5tloM:
                                                                     n tw Belton
                                                                     es are anxloua

                                                          1 mattez,         Paut    a

                                                         ate axl      County tax-




                                       axpaying mater, nwit a person                       .~
                                     paid hie 1940 taxes?
                     *5.    frr a parrron aoneidud           a taxpeylae           voter
               who    has    onlf   render54    hla     property      tar     tOrati0nP

                   "6* Would a peraonvho     hns real oz pP5OM1.
               preperty  subjeot  to taxeti?n,   whlah Bar not been
               rendereb,  be aOn$$dcrred a qualified   tatpap%&                                         I
               teter and eligible   .to rote fa m bbad eleatiQn?*
Honorable       T. Lf. TrImblo,           pa@ 48




          The mnner of holding a bond eleotlon in an inde-
pendant echo01 dlatrlet   la govamad by the law regulating
general eleotlona.    Artid E788, Vernon*8 Annotated Civil
Statutea,   34 Tama Juriaprud8no8,  650.
         At th8 outret wa will   aummrlao the quallfioationa
Of Toter8 in an itidepandant   lohool diatrfat  bond alaotian
aa daiinad by tha Constitution    and tha Statute8   of Tana.
We will fbn attmpt to answer oaoh apeoiiio        quaatIon In tha
ardor in whloh they hare baon aakad.
          A pW8On oSiUi        to vote in a bond elaation    in an
lndapan4ent   aohool dlatr 7 ot muat bar8 raaided in the Stat8
for ollb year, In tha oounty air montha, be OWE tha aga of
twenty-one, must hre       pld a poll tax prior to FebStury f&at
praoeding the alegtion.,     or be axWept therafrom,   muat ba a
oitison of the Wnltad State8 aimI muat own tanblo        pr0paz-t~ in
tin lohool dlatrlat     whIoh ha haa duly randared for taxation.
A person under twenty-oar pars OS age, idiot8 and lunatiea,
pauper8 mpported      bg tha county,   all parsons oonriotad or a
faloql   who80 ettiranahip    haa not baen restored   by pardon, and
all aoldlera,   aerlnea and leaaen employed In the aamIoe of
tha aPmy or navy, are &laqurlIflad.        Oonatltution of Texas,
Art. 6, 800. 1, Z, Sa; Vernon*8 Annotate4 Cltll Statutaa          of
Texaa Arta. EQ!U, 8955, E955a (by whloh said aeatlona of tha
Oonatitutlon   were plaoed in our statutory law)* Oaxupball ta.
Wright, 95 3. W. (8U) 140 Taxer Publlo Utlllt~aa          Oorporation
vs. Holland,   lea 9. W. (I?d 1 10&B.
          In reply to rour rlrat  quaatlon you are adtiaod   that
in our opinion before a peraon Wn Vat@, hia ptOpOrbf muat
appSm on the tax roll.8 of the partietiar    dlatrlat  holding
the election.     Art. 6, 880. 38 of t&e Conatltutlon  of Ten8;
Barker ~a. WIleon, 805 9. W. 543; 37 Texas J11rl8pru681~0      @8c*
            Quaation          m&bar two la anawarad     tn the nO@tiYa.
                                  that a voter be
            Thara la no rwqulrenvnt                                  a fJtat@ ana
muty       taxpayer in order to be qwlifl6b   t0 tota                 Ia an IMe-
pendant aohool dlatrlot 816otion.     saotlon   5a of                 Artiala  6
Of the cOMtitUt:On 0s T-8      Previde8 that oti                     qualified
 eleetora who own taxabrs propertp in the d&W 1at whU* sooh
 *hotIon        f8    bsld,  an4    who her8 dulf   rsndarad   ume     for   tam-
 tlon   ahall        ba qualffiad     to '10ba*,
Honornble     T. LI. Trimbla,   page 83




            Gueatlon   numbor three la anawared       in the negative.

Sohool DCt~r,eU~~nr,'E~~~'~V~~            $&!4~~&e~~a~~~~
of Balton and la a separate    and dlatlnot    entity,    having         ita
own governing  body.
          House Ml1 #lOD lrort -8ennth      Legleleture      amen&a
Artlo      8955 of the Revhad 0i vi1 Statutoa    of the $tab     of
Texas, relative    to the quallfioatlona  to tots,      aald law be-
oari* efieotlr4   on Woh 5, 1941, and reads,       in part, as fol-
lowat
             "Provided that a alty poll tax shell   not be
         required   to rot* in any eleotlon in thlr State,
         emapt in olty elaotlon8.~
            CLueatlon number rour     la anaw4rad   In the   nogtlte.
          There la no r6 ulramnt     in the Constltutloa     or Statutes
of Texan stating     that e axes must be actually     paid, the only ra-
qulremaat being thet a qualified      eleotor    muat onn taxable prop-
erty in the diatriat rrhero auoh lleotlon        la held and who has
duly reml*red    the 8-e for taxation.        Boa. Ja, Art. 6 of the
Oonatltution    OS Texasi Artlole   8965a, Yemon*s Annotated Clrll
StatUt48;    ampb*ll    WI. Wright, lupra.
            7?;unetlon numb*r rlro    la answered in    the affirmatlre.
         As stated   above, the only repulrvmant   in ths Statutes
and the Constitution    of Texas to be quallrl*d   to tote in a bond
eleotion  la that said property must bm in the aohool dlstrlob
and aam must be aalr rendered ror taxation.        We. 3a, Art. 6
or the Constitution,    and Artlcle  MISSa, Vernon** Annotated
Clvll Stetutoa,
            cueetlon   numbor air    Is anarared    in the negative.
            34~. 3 or Art. 6 or the Constitutlo~   epeeirieaiiy
states     that said property must be dul rondered    for taxation
before     a voter is sll@ble  in e bon
                                      73 eleotion.

         As to the manbig      or ~dulp rend4r46~ tfu oeurt* oi
this State,    in the 6aaea or Campbell vs. Wrh%ht   WI To=*
Publie Utllltl4a     vs. Holland,  8upra, h*r* bad th4t lf a*
Honorable   T. K. Trlmble,   page #4




property of a oitlzen  is on the tax roll    aod he lo 11s ble
ror the taxes 8sSesS0d he bae “duly fendered the samem lmo-
rar as hie right to rot6 under the provlalona     Or Article   6,
See. 9a of the Texas Constitution,    la oonoerned, without
regerd to the manner in which the rendition     of such property
was made. Property may be rendered by them pereonally         or
through an agent or be aseemed     by the tex asaaasoc ii the
pro rty cwner has rolled to render the pro rty.        We are
am oaln    a oopy of our oplnlon Numhar O-11 r 8, whloh more
    r
dear&y  E[erlnes this term.
        Truatlng that thle answpyerayour questions,    we are


                                         Ver)r truly   yours
                                    ATTORWET
                                           OTiZQRAL
                                                  OF 'i"EXAS




COB-a


                      APPROVEUAPR      8, 1941



                      ATTORNEY GZNSRAL OF TEXAS




                                                                    APPROVED
                                                                     **INION
                                                                   coMYnTca
                                                                   BY
                                                               @